Citation Nr: 1811933	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 950	)	DATE
Advanced on the Docket	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus (DM), type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for lymphoma, to include as due to herbicide exposure. 

5.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss had its initial onset during a period of ACDUTRA or INACDUTRA.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus had its initial onset during a period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.      38 U.S.C. §§ 101 (22), (23), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.          §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in the Army National Guard from September 21, 1955 to April 30, 1964, with multiple periods of ACDUTRA and INACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) on appeals from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of that proceeding has been associated with the claims file. 

At the October 2017 hearing, the Veteran's representative moved to advance this case on the docket due to the Veteran's age.  The undersigned VLJ granted the motion on the record.  As such, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (b) (2012).

In November 2017, the Veteran submitted additional information to be added to his claims file.  In February 2018, the Veteran's representative submitted a waiver of RO consideration of the said evidence.  That evidence may now be considered by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for entitlement to service connection for DM, lymphoma, and prostate cancer are REMANDED to the Agency of Original Jurisdiction (AOJ).

BILATERAL HEARING LOSS AND TINNITUS

The Veteran asserts that his bilateral hearing loss and tinnitus are related to his in-service hazardous noise exposure.   

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss and tinnitus either began during active service, or are etiologically related to an in-service disease or injury.  
Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. § 101 (21), (24) (2012); 38 C.F.R. § 3.6 (a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002. 

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that competent, credible, and probative evidence establishes that bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service.

The Veteran's service treatment records (STRs) show that he was administered an audiological "whisper test" in September 1961, and no audiograms.  No other in-service audiological testing is of record.  See STRs.

Here the Board notes that the "whisper test" (or speaking to him from 15 feet away) is not very reliable, and those results do not assist in determining the extent of change in the Veteran's hearing loss levels during his service.  See Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that, "although Mr. Fagan did not exhibit signs of hearing loss during the 'whisper' test at discharge from the military, a 'whisper' test does not provide frequency or ear specific information and therefore does not rule out, or confirm, high frequency hearing loss").

During the December 2013 VA audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. § 3.385.

Further, during the December 2013 VA examination, the Veteran reported military noise exposure during Army Reserve service, including exposure to fire arms and working with heavy equipment.  His personnel records indicate that he was a mechanic in the Army Reserves.  The examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by the Veteran's military service, and that his tinnitus was at least as likely as not a symptom associated with his hearing loss.    

During the October 2017 Board hearing, the Veteran testified that his military occupational specialty (MOS) was turret mechanic for tanks and tank commander, which regularly exposed him to acoustic trauma.  He stated that he said that he first noticed a problem with his hearing and tinnitus in 1955 as a result of tank fire, starting with a ringing in his ears after firing weapons during training and tank fire exposure. 

With respect to the Veteran's statements, his contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during a period of ACDUTRA or INACDUTRA.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).   

Moreover, the Veteran has competently reported that he first noticed his hearing loss and tinnitus following a period of ACDUTRA. There Board finds no basis to question the validity of this statement.

The evidence is in equipoise with regard to the merits of the claims for service connection for bilateral hearing loss and tinnitus.  Therefore, resolving all doubt in the Veteran's favor, the appeal is granted.  See 38 U.S.C. § 5107 (b) (2012);          38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

REMAND

The Veteran contends that he developed diabetes mellitus, lymphoma, and prostate cancer as a result of exposure to herbicides during a period of reserve training at Fort Chafee, Arkansas, in August 1963.  See October 2017 Hearing Testimony, at 3.  

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including [current disability], will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Under VA law, type II diabetes mellitus, non-Hodgkin's lymphoma, and prostate cancer are diseases presumed to be associated with herbicide agent exposure.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2017).  If herbicide exposure is found by means other than serving in Vietnam, the presumptions of this regulation regarding disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307 (a)(6)) still apply.  Moreover, although at least 90 days of service are required for presumptive service connection for chronic diseases generally, "[a]ny period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in § 3.309[](e)."  38 C.F.R. § 3.307 (a)(1).

The Veteran's medical treatment records show diagnoses of DM, non-Hodgkin's lymphoma, and prostate cancer.  

The RO was unable to verify the dates and locations of the Veteran's ACDUTRA service.  See February 2014 rating decision.  However, the Veteran's available service personnel records (SPRs) include a Retirement Credits Record that indicated that he served on reserve duty in August 1963.  Additionally, he has submitted a statement from his platoon sergeant which stated that the annual two weeks of training in 1963 took place at Fort Chaffee, Arkansas.  See August 2014 law statement.  Accordingly, the Board finds that the available evidence establishes that the Veteran had ACDUTRA service at Fort Chaffee in August 1963.   

The question before the Board is whether the Veteran was exposed to herbicides during his ACDUTRA service at Fort Chaffee in August 1963. 

The Board recognizes that a VA examination tied the disorders to the Veteran's to his-in service herbicide exposure.  See August 2016 VA examination.  However, such exposure has not been yet confirmed by VA.  

In his October 2017 hearing testimony, the Veteran stated that he did not see any spraying at Fort Chaffee during his service there in August 1963, but his claimed disorders "had to come from somewhere" and his "guess is that they would be spraying the vegetation and it happened to get on [him]."  The Veteran also stated that he participated in some tactical exercises while there, and that he was told to shower after the exercises he was told to shower and his fatigues were taken to the laundry, which "was unusual."  See October 2017 Hearing Testimony. 

The Veteran submitted a lay statement from his Platoon Sergeant, which stated that during exercises at Fort Chaffee in August 1963 his troop was "approached by a man in silver clothing and hood" which told them that "they had sprayed that area and were testing a defoliant to be used in Viet Nam.  They were not sure what it would do.  He told us to we should go back to the barracks, take a shower, and change clothes."  After that, new coordinates were given to the platoon for their exercises.  See August 2014 statement. 

It has been established that Agent Orange was sprayed on Fort Chaffee, albeit well after the Veteran's duty at that location.  Namely, the evidence that the Veteran submitted on his behalf points to the fact that herbicide was used at Fort Chaffee between 1967 and 1968.  See Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No.37-MA-0B7D-08, Fort Smith, AR, April 2009, at 2.  Since the Veteran was at Fort Chaffee in August 1963, he was there over four years prior to the herbicide use there.  However, the same report stated that "a 1963 historical map was uncovered ... that depicted the six areas that had potentially been used as defoliant spray test locations [.]"  It is unclear from the record whether this was a map showing testing performed in 1963, or a map produced in 1963 which showed testing performed later (1967-1968).  

Even if the appellant is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C. § 1113 (b) (2012); 38 C.F.R. § 3.304 (d) (2017). 

The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a).  Specifically, if the Veteran alleges exposure to herbicides in a location other than Thailand, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should provide the Veteran's detailed description to the Compensation and Pension Service (C&P Service) via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.

Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his August 1963 service at Fort Chaffee by following the procedures set forth in VA's adjudication manual, with requests to the Compensation and Pension (C&P) Service and JSRRC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the C&P Service conduct a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicide agents were used, stored, transported, or otherwise may have come in contact with the Veteran at his Fort Chaffee, Arkansas, duty station when he was stationed there in August 1963.  Please specifically ask the C&P Service to consider the Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No.37-MA-0B7D-08, Fort Smith, AR, April 2009.

2. If the C&P Service cannot verify exposure, forward the Veteran's files, specifically noting the Veteran's service dates and duty locations, to the Joint Services Records Research Center (JSRRC) and request verification of herbicide exposure at his Fort Chaffee, Arkansas, duty station when he was stationed there in August 1963.  All steps taken and the ultimate findings must be documented in a formal finding.

3. Thereafter, conduct any additional development that might be indicated by the results of the above development (i.e., obtaining a medical opinion if herbicide exposure is confirmed).

4. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Disabled American Veterans



